Case 2:19-cv-00246-JRG Document 105 Filed 07/10/20 Page 1 of 8 PageID #: 2759




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

OPTIMUM IMAGING TECHNOLOGIES                      §
LLC,                                              §
                                                  §   CIVIL ACTION NO. 2:19-CV-00246-JRG
                                                  §
                Plaintiff,                        §
                                                  §
v.                                                §
                                                  §
CANON INC.,                                       §
                                                  §
                Defendant.                        §


                    SECOND AMENDED DOCKET CONTROL ORDER

        Before the Court is the Joint Motion for Modified Schedule in View of Novel

 Coronavirus (COVID019) Outbreak (the “Motion”). (Dkt. No. 104.) In the Motion, Plaintiff

 Optimum Imaging Technologies LLC (“OIT”) and Defendant Canon Inc. (“Canon”)

 (collectively, the “Parties”) note that travel restrictions imposed by the Japanese government in

 view of the COVID-19 pandemic have presented obstacles to securing depositions and

 document productions from Canon. Accordingly, the Parties request an extension on the fact

 discovery deadline of approximately five weeks, as well as a corresponding shift in subsequent

 deadlines affected thereby. Having considered the Motion, the Court is of the opinion that it

 should be and hereby is GRANTED. Nevertheless, the Court is aware that the Parties have

 requested—and been granted—similar relief before. (See Dkt. No. 82; Dkt. No. 84.) Therefore,

 absent a strong showing of good cause, the Court does not anticipate granting any additional

 discovery extensions in the above-captioned case.

        It is ORDERED that the below schedule is in effect until further order of the Court.
Case 2:19-cv-00246-JRG Document 105 Filed 07/10/20 Page 2 of 8 PageID #: 2760



       Old Deadline            New Deadline                              Event

    November 2, 2020      November 16, 2020         *Jury Selection – 9:00 a.m. in Marshall, Texas
                                                    before Judge Rodney Gilstrap


    October 8, 2020       October 30, 2020          *Pretrial Conference – 9:00 a.m. Marshall,
                                                    Texas before Judge Rodney Gilstrap


    September 21, 2020                              *Notify Deputy Clerk in Charge regarding the date
                                                    and time by which juror questionnaires shall be
                                                    presented to accompany by jury summons if the
                                                    Parties desire to avail themselves the benefit of
                                                    using juror questionnaires 1

    October 5, 2020                                 *Notify Court of Agreements Reached
                                                    During Meet and Confer

                                                    The parties are ordered to meet and confer on any
                                                    outstanding objections or motions in limine. The
                                                    parties shall advise the Court of any agreements
                                                    reached no later than 1:00 p.m. three (3) business
                                                    days before the pretrial conference.

    October 1, 2020                                 *File Joint Pretrial Order, Joint Proposed
                                                    Jury Instructions, Joint Proposed Verdict
                                                    Form, Responses to Motions in Limine,
                                                    Updated Exhibit Lists, Updated Witness
                                                    Lists, and Updated Deposition Designations




1
 The Parties are referred to the court’s Standing Order regarding Use of Juror Questionnaires in
Advance of Voir Dire.
                                                2
Case 2:19-cv-00246-JRG Document 105 Filed 07/10/20 Page 3 of 8 PageID #: 2761




  September 14, 2020                      *File Notice of Request for Daily Transcript
                                          or Real Time Reporting.


                                          If a daily transcript or real time reporting of
                                          court proceedings is requested for trial, the
                                          party or parties making said request shall file
                                          a notice with the Court and e-mail the Court
                                          Reporter, Shelly Holmes, at
                                          Shelly_holmes@txed.uscourts.gov.
  September 24, 2020                      File Motions in Limine


                                          The parties shall limit their motions in limine
                                          to issues that if improperly introduced at trial
                                          would be so prejudicial that the Court could
                                          not alleviate the prejudice by giving
                                          appropriate instructions to the jury.


  September 30, 2020                      Serve Objections to Rebuttal Pretrial
                                          Disclosures




  September 24, 2020                      Serve Objections to Pretrial Disclosures; and
                                          Serve Rebuttal Pretrial Disclosures




                                      3
Case 2:19-cv-00246-JRG Document 105 Filed 07/10/20 Page 4 of 8 PageID #: 2762




    September 10, 2020                              Serve Pretrial Disclosures (Witness List,
                                                    Deposition Designations, and Exhibit List)
                                                    by the Party with the Burden of Proof




                          October 5, 2020           File Sur-reply to Dispositive Motions
                                                    (including Daubert Motions) and Motions to
                                                    Strike Expert Testimony




                          September 30, 2020        File Reply to Dispositive Motions (including
                                                    Daubert Motions) and Motions to Strike
                                                    Expert Testimony




    September 8, 2020     September 25, 2020        *Response to Dispositive Motions (including
                                                    Daubert Motions). Responses to dispositive
                                                    motions that were filed prior to the
                                                    dispositive motion deadline, including
                                                    Daubert Motions, shall be due in accordance
                                                    with Local Rule CV-7(e), not to exceed the
                                                    deadline as set forth in this Docket Control
                                                    Order. 2 Motions for Summary Judgment
                                                    shall comply with Local Rule CV-56.




2
  The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure
to oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.
                                                4
Case 2:19-cv-00246-JRG Document 105 Filed 07/10/20 Page 5 of 8 PageID #: 2763




  August 20, 2020   September 11, 2020       *File Motions to Strike Expert Testimony
                                             (including Daubert Motions)


                                             No motion to strike expert testimony
                                             (including a Daubert motion) may be filed
                                             after this date without leave of the Court.



  August 20, 2020   September 11, 2020       *File Dispositive Motions


                                             No dispositive motion may be filed after this
                                             date without leave of the Court.


                                             Motions shall comply with Local Rule CV-
                                             56 and Local Rule CV-7. Motions to extend
                                             page limits will only be granted in
                                             exceptional circumstances. Exceptional
                                             circumstances require more than agreement
                                             among the parties.
  August 20, 2020   September 11, 2020       Deadline to Complete Expert Discovery




  August 6, 2020    September 2, 2020        Serve Disclosures for Rebuttal Expert
                                             Witnesses




                                         5
Case 2:19-cv-00246-JRG Document 105 Filed 07/10/20 Page 6 of 8 PageID #: 2764




  July 16, 2020           August 14, 2020            Serve Disclosures for Expert Witnesses by
                                                     the Party with the Burden of Proof




  July 14, 2020           August 12, 2020            Deadline to File Motions to Compel
                                                     Discovery




  July 9, 2020            August 12, 2020            Deadline to Complete Fact Discovery




  (*) indicates a deadline that cannot be changed without showing good cause. Good
 cause is not shown merely by indicating that the parties agree that the deadline should
 be changed.

                                ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be
 appropriate for every case. The Court finds that the Parties are best suited to evaluate whether
 mediation will benefit the case after the issuance of the Court’s claim construction order.
 Accordingly, the Court ORDERS the Parties to file a Joint Notice indicating whether the
 case should be referred for mediation within fourteen days of the issuance of the Court’s
 claim construction order. As a part of such Joint Notice, the Parties should indicate whether
 they have a mutually agreeable mediator for the Court to consider. If the Parties disagree
 about whether mediation is appropriate, the Parties should set forth a brief statement of their
 competing positions in the Joint Notice.

       Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
 Motions: For each motion, the moving party shall provide the Court with two (2) hard copies

                                                 6
Case 2:19-cv-00246-JRG Document 105 Filed 07/10/20 Page 7 of 8 PageID #: 2765



  of the completed briefing (opening motion, response, reply, and if applicable, sur-reply),
  excluding exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be
  single-sided and must include the CM/ECF header. These copies shall be delivered to the
  Court within three (3) business days after briefing has completed. For expert-related motions,
  complete digital copies of the relevant expert report(s) and accompanying exhibits shall be
  submitted on a single flash drive to the Court. Complete digital copies of the expert report(s)
  shall be delivered to the Court no later than the dispositive motion deadline.

          Indefiniteness: In lieu of early motions for summary judgment, the parties are
  directed to include any arguments related to the issue of indefiniteness in their Markman
  briefing, subject to the local rules’ normal page limits.

             Lead Counsel: The Parties are directed to Local Rule CV-11(a)(1), which
  provides that “[o]n the first appearance through counsel, each party shall designate a lead
  attorney on the pleadings or otherwise.” Additionally, once designated, a party’s lead
  attorney may only be changed by the filing of a Motion to Change Lead Counsel and
  thereafter obtaining from the Court an Order granting leave to designate different lead
  counsel.

          Motions for Continuance: The following excuses will not warrant a continuance nor
  justify a failure to comply with the discovery deadline:

  (a)    The fact that there are motions for summary judgment or motions to dismiss pending;

  (b)    The fact that one or more of the attorneys is set for trial in another court on the same
         day, unless the other setting was made prior to the date of this order or was made as
         a special provision for the parties in the other case;

  (c)    The failure to complete discovery prior to trial, unless the parties can demonstrate
         that it was impossible to complete discovery despite their good faith effort to do so.

Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on the
DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date
the proposed date column should remain blank or indicate that it is unchanged). In other words,
the DCO in the proposed order should be complete such that one can clearly see all the
remaining deadlines and the changes, if any, to those deadlines, rather than needing to also
refer to an earlier version of the DCO.

         Proposed DCO: The Parties’ Proposed DCO should also follow the format described
  above under “Amendments to the Docket Control Order (‘DCO’).”




                                                 7
Case 2:19-cv-00246-JRG Document 105 Filed 07/10/20 Page 8 of 8 PageID #: 2766




    So ORDERED and SIGNED this 9th day of July, 2020.




                                             ____________________________________
                                             RODNEY GILSTRAP
                                             UNITED STATES DISTRICT JUDGE




                                       8
